 

FILED
UNITED STATES DISTRICT COURT January 21, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:17-cr-044 KJM x
Plaintiff,

V. . ORDER FOR RELEASE OF
PERSON IN CUSTODY
ROMMEL CIPRIANO,

Defendant.

 

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release ROMMEL CIPRIANO
Case No. 2:17-cr-044 KJM_ Charges 18 U.S.C. §§846, 841(a)(1) from custody for
the following reasons:

Release on Personal Recognizance

i Bail Posted in the Sum of $

X Unsecured Appearance Bond $ $50,000.00

CE Stcptue ed be
Appearance Bond with 10% Deposit CO fee / fh
kéve/ Caf ame Sir,

Appearance Bond with Surety Gut Kece | Copri ancvdi

 

 

 

Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

Issued at Sacramento, California on January 21, 2020 at gC. ye “P.M.

By: Car vl

Magistrate Judge Carolyn K. -Pelaney

 

 
